Citation Nr: 1755754	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984 and December 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Supplemental Statement of the Case (SSOC), issued by the RO in October 2016, continued to deny a rating in excess of 70 percent for PTSD and entitlement to TDIU. The SSOC also declined to reopen the Veteran's claim for sleep apnea.

The issues of entitlement to a rating in excess of 70 percent from September 21, 2011 for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a November 2009 decision, the RO denied service connection for sleep apnea.  The Veteran was notified of the decision, and he did not appeal the issue.  

2. Evidence submitted since the November 2009 decision denying service connection for sleep apnea does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The November 2009 rating decision denying service connection for sleep apnea is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has not been received. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Petition to Reopen Claim for Sleep Apnea

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for sleep apnea was previously considered and denied by the RO in a November 2009 rating decision. The Veteran was notified of that decision and of his appellate rights. The Veteran filed a Notice of Disagreement with the November 2009 rating decision in January 2010. A September 2011 statement of the case (SOC) continued to deny the Veteran's claim for entitlement to service connection for sleep apnea. The Veteran did not file a Form 9 following the issuance of the September 2011 SOC. As such, the November 2009 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 2009 rating decision, the evidence of record showed that the Veteran had a current diagnosis of sleep apnea. However, service connection was denied because the Veteran's service treatment records (STRs) did not indicate that the Veteran's sleep apnea occurred in service or was otherwise related to service. Specifically, the Veteran's STRs indicate that at his separation examination in 1991, the Veteran noted that his health was generally good and he denied having any difficulty sleeping.  

The Board concludes that reopening is not warranted for the claim for service connection for sleep apnea. The evidence submitted since the November 2009 rating decision continues to indicate a diagnosis of sleep apnea but does not relate to the element requiring that the Veteran's currently diagnosed sleep apnea occur in service or be otherwise related to his time in service. Therefore, new evidence related to the Veteran's sleep apnea received since the November 2009 rating decision is cumulative and not material to the Veteran's claim for entitlement to service connection for sleep apnea.

For these reasons, the Board finds new and material evidence to reopen service connection for sleep apnea has not been received subsequent to the last final RO decision in November 2009. In the absence of new and material evidence, the benefit of the doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). As such, the Veteran's claim for service connection for sleep apnea is not reopened. 38 C.F.R. § 3.156(a).



ORDER

The petition to reopen the claim of entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran has repeatedly indicated that he sought private treatment for his PTSD from Dr. Freeman and Dr. Harwood at Montgomery Psychiatry and Associates. The Veteran's claims file includes a January 2014 letter from Dr. Harwood indicating he has treated the Veteran at Montgomery Psychiatry and Associates and diagnosed him with major depressive disorder and PTSD, but no other treatment records were included.

The Veteran provided VA with an authorization for release of information from Montgomery Psychiatry and Associates, specifically for Dr. Freeman, in April 2011. VA contacted the Veteran in September 2011, after the Veteran inquired whether VA had received his private treatment records, and VA informed the Veteran it had not received the authorization. The agency of original jurisdiction provided another form to the Veteran for him to authorize the release of these records. However, the Veteran did not fully complete the new authorization form. Rather, he noted on the form that he had previously sent a completed authorization form. In November 2011 and September 2012, the Veteran again provided authorization for release of information for the Montgomery Psychiatry and Associates private records, specifically noting treatment by Dr. Freeman. There is no indication the agency of original jurisdiction attempted to obtain these records, and these records have not been otherwise associated with the Veteran's claims file.

The Board notes that the Veteran's records from the Social Security Administration include records from one April 2011 treatment at Montgomery Psychiatry and Associates; however, the Veteran asserts that he sought private treatment for his PTSD on a regular basis.

VA has a duty to assist a Veteran in the development of a claim. This duty includes assisting in the procurement of pertinent post-service treatment records (VA and private) when needed to assist in deciding the claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. As the record does not indicate VA has properly assisted the Veteran in obtaining private treatment records from Montgomery Psychiatry and Associates, the Veteran's claim for an increased rating for PTSD must be remanded.

As a grant of an increased rating for the Veteran's PTSD would impact the Veteran's claim for entitlement to TDIU, these claims are inextricably intertwined. Therefore, the Veteran's claim for entitlement to TDIU must be deferred until further development is completed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or authorize the release of any outstanding treatment records, specifically requesting authorization for any records from Montgomery Psychiatry and Associates for Dr. Freeman and Dr. Harwood. All development efforts should be in writing and associated with the Veteran's claims folder.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


